UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

CYNTHIA LOUISE VOYTON,

                       Plaintiff,             6:17-CV-06858-MAT
          -v-                                 DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________

                                  INTRODUCTION

       Cynthia Louise Voyton (“Plaintiff”), represented by counsel,

brings this action under Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying her applications for Disability Insurance Benefits (“DIB”)

and     Supplemental    Security     Income      (“SSI”).   The    Court   has

jurisdiction over the matter pursuant to 42 U.S.C. §§ 405(g),

1383(c). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is denied, and Defendant’s motion is granted.

                           PROCEDURAL BACKGROUND

       On October 6, 2010, Plaintiff protectively filed applications

for DIB and SSI, alleging disability as of October 24, 2009, due to

a     shoulder   injury,   back     injury,   neck    injury,     and   asthma.

Administrative Transcript (“T.”) 105, 110, 132-36. The claims were

initially denied on December 27, 2011. T. 57-60. At Plaintiff’s
request, a hearing was conducted on March 8, 2013, in Buffalo,

New York by administrative law judge (“ALJ”) Donald T. McDougall.

Plaintiff appeared with her attorney and testified. A vocational

expert (“VE”) also testified. T. 25-53.

      The ALJ issued an unfavorable decision on June 17, 2013.

T. 9-24. The Appeals Council denied Plaintiff’s request for review.

T. 1-5. Plaintiff then instituted a civil action in the Western

District of New York. Voyton v. Colvin, 6:14-cv-06692-JWF (W.D.N.Y.

Dec. 12, 2014). On December 18, 2015, the Court (Feldman, M.J.)

remanded     the    claim    for   further        administrative      proceedings.

T. 994-99.

      On remand, the Appeals Council vacated the ALJ’s decision and

ordered an ALJ to offer Plaintiff a hearing and issue a new

decision. T. 1000-03. Prior to the second hearing, Plaintiff

requested a closed period of disability from the original alleged

onset date of October 24, 2009, through December 23, 2015, the day

before   Plaintiff     was    able    to       return    to   work   at   levels   of

substantial gainful activity. T. 1125-27.

      On November 29, 2016, Plaintiff appeared at a hearing before

ALJ Michael W. Devlin in Rochester, New York. Plaintiff appeared

with her attorney and testified. A VE also testified. T. 942-67. At

the hearing, Plaintiff’s attorney requested the record remain open

for   two   weeks    to     collect   and       submit    medical    records   from

Plaintiff’s treating physician, Dr. Mark Ryan. T. 966. The ALJ


                                           2
agreed to hold the record open until December 13, 2016. Id. On

October 3, 2017, the ALJ issued an unfavorable decision. T. 913-37.

Plaintiff then appealed directly to this Court.

                                THE ALJ’S DECISION

     The    ALJ      applied      the     five-step    sequential      evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2016. T. 918.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had engaged in substantial gainful activity beginning

December 23, 2015, through the date last insured and the date of

the decision. Id. The ALJ further found that Plaintiff had not

engaged in substantial gainful activity during the closed period of

October 24, 2009, through December 22, 2015. T. 919.

     At    step    two,   the    ALJ    determined    that   Plaintiff    had    the

following “severe” impairments: asthma, obesity, and degenerative

disc disease of the lumbar spine. Id. The ALJ also evaluated

Plaintiff’s medically determinable impairments of hypothyroidism,

diabetes    mellitus      type    I,    and    polycystic    ovary    disease.   He

determined these impairments had not caused more than a minimal

limitation in basic work activities during the closed period and

thus,   were      nonsevere.     T.     920.   The   ALJ    further   found     that

Plaintiff’s complaints of left hand pain, right toe pain, knee


                                           3
pain,    and       depressed    mood    had       no   corresponding      diagnoses     or

specialized treatment and thus, were not medically determinable

impairments during the closed period. T. 920-21.

       At step three, the ALJ found that during the closed period,

Plaintiff’s impairments did not singularly or in combination meet

or medically equal the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. T. 921. The ALJ

specifically considered Listings 1.02 (Major Dysfunction of a

Joint(s)), 1.04 (Disorders of the Spine), and 3.03 (Asthma).

       Before proceeding to step four, the ALJ found that during the

closed period, Plaintiff retained the residual functional capacity

(“RFC”)       to   perform     sedentary      work      as   defined      in   20    C.F.R.

§ 404.1567(a), with the following additional limitations: could

occasionally lift, carry, push, and pull up to 10 pounds; could

frequently lift and/or carry less than 10 pounds; could stand

and/or walk up to two hours in and eight-hour day; could sit about

six hours in an eight-hour day; needed to be allowed to stand for

one-to-two minutes after sitting for approximately 30 minutes and

be   allowed       to   sit   for one-to-two           minutes   after     standing     for

approximately 15 minutes; could occasionally climb ramps and/or

stairs, balance, stoop, kneel, crouch, and crawl; could never climb

ladders, ropes, or scaffolds; could occasionally reach and handle

with    the    non-dominant      left    upper         extremity;   needed      to    avoid

concentrated         exposure    to     fumes,         odors,    dusts,    gases,      poor


                                              4
ventilation, and other respiratory irritants; and needed to avoid

concentrated exposure to extreme heat and extreme cold. T. 921.

     At step four, the ALJ concluded that during the closed period,

Plaintiff was unable to perform her past relevant work as an

inventory specialist. T. 928.

     At step five, the ALJ relied on the VE’s testimony to find

that taking into consideration Plaintiff’s age, education, work

experience and RFC, there were jobs that existed in significant

numbers in the national economy that Plaintiff could have performed

during the closed period, including the representative occupations

of surveillance system monitor, and call out operator. T. 928-29.

The ALJ accordingly found that Plaintiff had not been disabled at

any time during the closed period from October 24, 2009, through

December 22, 2015, or through Plaintiff’s date last insured of

December 31, 2016. T. 930.

                            SCOPE OF REVIEW

     A   district   court    may   set   aside   the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings


                                   5
“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as    a    reasonable    mind   might    accept     as   adequate      to    support    a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation         omitted).    The    reviewing     court     nevertheless           must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review       for    substantial       evidence      does   not      apply      to     the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                      DISCUSSION

          Plaintiff contends that remand of this matter is warranted

because: (1) the ALJ failed to properly develop the record; (2) the

ALJ       mischaracterized      evidence       to   minimize     the        effects    of

Plaintiff’s medically determinable impairment of polycystic ovarian

syndrome;       and     (3)    the    ALJ’s    credibility       determination         is

unsupported by substantial evidence. For the reasons discussed

below, the Court finds Plaintiff’s arguments are without merit and

affirms the Commissioner’s final determination.

I.        The ALJ Fulfilled His Duty to Develop the Record

          Plaintiff first argues the ALJ failed to develop the record by

failing to obtain medical records from Plaintiff’s primary care


                                           6
physician, Dr. Ryan. Plaintiff further contends the ALJ improperly

based his RFC determination on Plaintiff’s purported lack of

treatment,   while   knowing   he    did       not   have   all   of    Plaintiff’s

treatment records. For the reasons set forth below, the Court finds

this argument is without merit.

     Claimants generally have the burden of producing evidence;

however, because     a   hearing    on       disability     benefits     is   a   non-

adversarial proceeding, the ALJ has an affirmative duty to develop

the administrative       record.   Perez       v.    Charter, 77       F.3d   41,   47

(2d Cir. 1996) (citing Echevarria v. Secretary of Health & Human

Servs., 685 F.2d 751, 755 (2d Cir. 1982)).

     At the November 2016 hearing, Plaintiff testified her current

primary care doctor was Dr. Mark Ryan at Finger Lakes Medical who

had been treating her for her back and shoulder pain. T. 951.

Plaintiff’s attorney stated she was waiting to receive records from

Dr. Ryan and requested the administrative record be left open for

an additional two weeks for her to obtain those records. T. 966. It

was also noted that although a medical source statement had been

requested of Dr. Ryan, he had refused to provide one because he had

not seen Plaintiff recently. Id. See also T. 1126. The ALJ agreed

to hold the record open until December 13, 2016, in order for

Plaintiff to submit the additional medical records. T. 966. On

November 30, 2016, the day after the hearing, Plaintiff submitted

an additional 383 pages of medical records into evidence. See


                                         7
T.    1529-1912.       However,   these      records      were   from    Newark    Wayne

Hospital and not from Finger Lakes Medical or Dr. Ryan. No records

from Dr. Ryan’s office were ever submitted into the record.

       The Court cannot fault the ALJ for the absence of Dr. Ryan’s

treatment notes from the record. As the Commissioner points out,

Plaintiff failed to utilize the numerous offers of assistance in

obtaining   records       made    by   the       Social   Security      Administration

(“SSA”) and the ALJ throughout the appeals process. See, e.g.,

T. 1014 (“We can help you get evidence. If you need help, contact

our    office,     your     local      Social       Security     office,      or   your

representative. . .”); T. 1031 (“If a physician, expert or other

witness    is    not    cooperating     with       the    production     of   documents

important to your client’s case, you may ask the ALJ to issue a

subpoena that requires a person to submit documents or testify at

your client’s hearing.”); T. 1042 and 1070 (“I may issue a subpoena

that requires a person to submit documents or testify at your

hearing. I will do this if the person has evidence or information

that you reasonably need to present your case fully . . . If you

want me to issue a subpoena, you must write to me as soon as

possible.”). The Second Circuit has found that an ALJ adequately

fulfilled his obligation to develop the record where, as here, the

claimant’s counsel volunteered to obtain records, the ALJ kept the

record open to allow supplementation of the record, counsel stated

that there was nothing further to add, and counsel did not request


                                             8
the ALJ’s assistance in securing the additional evidence. Jordan v.

Comm’r of Soc. Sec., 142 F. App’x 542, 543 (2d Cir. 2005).

      “The ALJ’s duty to develop the record is not infinite, and

where, as here, evidence in hand is consistent and sufficient to

determine whether a claimant is disabled, further development of

the record is unnecessary.” Tatelman v. Colvin, 296 F. Supp.3d 608,

612   (W.D.N.Y.    2017)    (internal         quotation   marks     and    citations

omitted). See also Perez, 77 F.3d at 48 (where the evidence in the

record is “adequate for [the ALJ] to make a determination as to

disability,” he or she is not required to further develop the

record); Morris v. Colvin, No. 14-CV-689S, 2016 WL 3085427, at *4

(W.D.N.Y.   June     2,    2016)       (finding    no     error     in    the     ALJ’s

determination      that    further       development      of      the    record     was

unnecessary where the ALJ had before him an adequate medical

history to render a decision).

      The Court finds that the record was sufficiently developed

(notwithstanding the lack of records from Dr. Ryan), to provide a

basis for the ALJ to assess Plaintiff’s limitations as a result of

her complaints      of    back   and    shoulder    pain,      which     began    after

Plaintiff was involved in a motor vehicle accident on October 24,

2009. See T. 922-27. Specifically, the ALJ noted that orthopedic

surgeon Dr. Franco Vigna assessed Plaintiff’s back in 2010 and

determined that no operative intervention was required. T. 923.

Dr. Vigna also advised Plaintiff that pregnancy “may actually


                                          9
improve her back pain” when Plaintiff reported she and her husband

were considering a pregnancy. The ALJ noted that Dr. Vigna’s

encouragement to get pregnant suggested Plaintiff’s back symptoms

did not cause significant functional deficits. Id. The ALJ also

reasoned that Plaintiff reporting “working all weekend” to her

physical therapist in August 2010 also suggested greater functional

capacity    than    Plaintiff   testified     to   at   her    hearing.   Id.

Furthermore, the ALJ noted that laboratory diagnostic studies of

Plaintiff’s cervical and lumbar spine from December 2009 through

March 2010 were inconsistent with significant pathologies. T. 922-

23.   Dr.   Vigna   performed   independent    readings       of   Plaintiff’s

cervical and lumbar spine and found that no operative intervention

was required. T. 923.

      Regarding Plaintiff’s shoulder pain, the ALJ noted Plaintiff

had undergone surgeries in February 2011 and August 2012, although

interim clinical testing suggested mostly benign findings aside

from the recovery periods. T. 923. The ALJ referenced both primary

care records and MRI results in his analysis. He also noted that

physical therapy records in 2011 indicated Plaintiff subjectively

reported that “her overall condition is improved” and by May 2011,

she was opting to skip formal physical therapy sessions and instead

was “improving with an at home program of her own.” Id. The ALJ

noted that in October 2011, Plaintiff complained of left shoulder

pain to primary care provider, Dr. Robert DiVencenzo. However, an


                                    10
examination revealed only diffuse left shoulder tenderness and

“mild” mid back tenderness with an absence of muscle spasm or an

indication of any deficits in strength, sensory, ranges of motion,

or reflexes. T. 924.

      Plaintiff established new specialized care with Excelsior

Orthopaedics in April 2012, where examining doctors found few

clinical    abnormalities       of    significance,   despite      Plaintiff’s

assertions of sharp, moderate and intermittent shoulder pain.

T. 924. The ALJ noted that MRI studies were unremarkable, but

Plaintiff underwent left shoulder arthroscopy in August 2012 and

reported she was “doing well” within one week after the surgery.

Id. By October 11, 2012, Plaintiff had a full range of motion in

her left shoulder with no atrophy or joint instability. T. 925.

Follow-up notes from January 2013 indicate Plaintiff reported 50-60

percent improvement in her shoulder post-surgery and she complained

of only “mild” pain in her shoulder. The ALJ noted that through the

remainder of 2013 and into February 2014, Plaintiff had sporadic

attendance at Excelsior Orthopaedics for “mild” left shoulder pain

and most prominent pain between her shoulder blades. Id. Clinical

testing from      that   time   was   consistent    with   prior   notes   that

established a full range of motion in the left shoulder despite

crepitation and discomfort with evidence of atrophy. Plaintiff

exhibited full strength in all extremities and normal muscle tone

of   the   left   shoulder.     Id.    The   ALJ   found   that    these   mild


                                       11
abnormalities, coupled with the fact Plaintiff was only prescribed

Ibuprofen and infrequently sought treatment all supported his RFC

determination. The ALJ further noted that over the next year and

into    early    2015,     Plaintiff     had     no   specialized    care     for    her

musculoskeletal impairments. Treatment notes for other complaints

recorded no shoulder or back complaints while examination notes

revealed the back, upper extremities, and lower extremities were

all “normal to inspection.” T. 925. The ALJ noted that in late

2015,   Plaintiff       complained      her    shoulder     had   become    “somewhat

bothersome” after returning to work the month prior. A physical

examination was mostly within normal limits aside from Plaintiff’s

subjective pain, with range of motion and “mild” restrictions in

left and right rotation. T. 926. In September 2015, Plaintiff

complained of a right foot bruise and gave no indication of

shoulder problems. In November 2015, she complained of shoulder

pain    and    she   was    diagnosed     with    left    shoulder       rotator    cuff

tendinitis with impingement and received a cortisone injection and

short course of physical therapy. T. Id.

       Using     this      medical   history,         coupled     with    Plaintiff’s

subjective complaints, which the ALJ purported to give “extreme

deference” (see T. 926), the ALJ crafted the RFC finding to include

several       additional     exertional       limitations    to    sedentary       work,

including lifting, carrying, pushing, pulling, standing, walking,

and climbing limitations. T. 921. Accordingly, the Court finds the


                                          12
existing medical evidence of record, which covers Plaintiff’s

treatment for back and shoulder pain for the entirety of the closed

period, contained substantial evidence for the ALJ’s decision.

Morris, 2016 WL 3085427, at *4.

II.   The ALJ Properly Evaluated Plaintiff’s Polycystic Ovarian
      Syndrome

      Plaintiff next argues remand is appropriate because the ALJ

failed     to    properly    evaluate    her   Polycystic     Ovarian   Syndrome

(“PCOS”) and thus, the ALJ failed to support his RFC finding with

substantial evidence. Specifically, Plaintiff contends the ALJ

mischaracterized evidence throughout the record to minimize the

effects of Plaintiff’s PCOS on her functional abilities. Plaintiff

further contends the ALJ impermissibly considered her desire to

become pregnant and her resulting treatment decisions, supporting

the   suggestion      that   the   ALJ   had   a   bias    against   Plaintiff’s

gynecological impairments. For the reasons set forth below, the

Court finds these arguments are without merit.

      A.        The ALJ Properly Considered Plaintiff’s Medical Evidence
                as It Related to Her PCOS

      At    step     two,    the   ALJ   considered       Plaintiff’s   episodic

complaints of abdominal pain, with the diagnoses of dysfunctional

uterine bleeding, “mild” chronic gastritis, gastroesophageal reflux

disorder, history of ovarian cysts, and polycystic ovary disease.

T. 920. He noted Plaintiff had received laparoscopic surgery in

November 2011 for removal of an ovary and further noted that


                                         13
Plaintiff’s treatment for polycystic ovary disease had become more

significant since her return to substantial gainful activity.

However,   he   determined   that     the       lack   of   objective      evidence

suggesting any of these impairments, singly or in combination,

caused more than a minimal limitation in basic work activities

warranted a finding that these impairments were nonsevere during

the closed period. Id.

      Plaintiff contends that the sum of all the above referenced

symptoms that occurred during the closed period were actually

symptoms of PCOS and accordingly, should have supported a finding

that PCOS was a severe

impairment at step two. For the reasons set forth below, the Court

disagrees.

      At step two of the sequential disability assessment, the

claimant bears the burden of demonstrating that an alleged medical

impairment significantly limits his or her ability to engage in

basic   work-related     functions.        If    the    impairment      does   not

significantly limit his or her ability to engage in basic work-

related functions, that impairment is determined to be nonsevere.

See 20 C.F.R. §404.1522(a). To be considered severe, an impairment

or   combination   of   impairments    must       cause     “more   than   minimal

limitations in [a claimant’s] ability to perform work-related

functions.” Donahue v. Colvin, No. 6:17-CV-06838(MAT), 2018 WL




                                      14
2354986, at *5 (W.D.N.Y. May 24, 2018); Green-Younger v. Barnhart,

335 F.3d 99, 106 (2d Cir. 2003).

     Plaintiff   has   failed   to     identify       evidence   that   clearly

supports her theory that any of her abdominal pain that occurred

during the closed period was caused by her PCOS. The medical record

fails to provide a clear etiology of Plaintiff’s complaints of

abdominal pain during the closed period. Plaintiff asserts that

consultative examiner Dr. Marisela Gomez “definitively diagnosed”

PCOS at her evaluation which, as the Commissioner notes, was five

months after the end of the disability period. While Dr. Gomez’s

May 23, 2016 report lists PCOS among Plaintiff’s diagnoses, her

consultative report documents no evaluation or testing specific to

that condition. T. 1129-31. Rather, it appears that Dr. Gomez

relied on Plaintiff’s self-report of having a history of PCOS.

T. 1128-32. And Plaintiff’s testimony referred only to a history of

ovarian cysts and treatment for endometriosis. She never mentioned

PCOS as the cause of her symptoms. T. 958. Furthermore, treating

doctors continued to seek the etiology of Plaintiff’s abdominal

pain throughout and even past the relevant period, eventually

ruling out PCOS and instead diagnosing Plaintiff with persistent

mesenteric adenitis in October 2016. T. 1884.

     Plaintiff’s   argument     that      the   ALJ    should    have   further

developed Plaintiff’s gynecological records before making his step

two finding also fails. As noted above, it is the Plaintiff’s


                                     15
burden to demonstrate an alleged medical impairment significantly

limits   his     or   her    ability      to    engage    in   basic    work-related

functions. See Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)

(“The applicant bears the burden of proof in the first four steps

of the sequential inquiry”); Rosa v. Callahan, 168 F.3d 72, 77

(2d Cir. 1999). Moreover, the ALJ had before him medical records

relating    to   Plaintiff’s        gynecological        history,      including   her

November 2011 laparoscopic oophorectomy (see T. 920), as well as

testimony from two hearings. Where the evidence in the record is

“adequate      for    [the   ALJ]    to    make    a     determination,”     further

development is not required. Perez, 77 F.3d at 48. Furthermore, as

Plaintiff points out in her brief, additional gynecological records

were not addressed at the hearing by Plaintiff’s counsel.

     To the extent Plaintiff argues records from Dr. Ryan may have

provided support for a finding that Plaintiff’s PCOS was a severe

impairment, the Court finds this purely speculative. Plaintiff

testified Dr. Ryan treated her for back and shoulder pain and made

no mention that he was treating her for any gynecological issues.

T. 951. Accordingly, the Court finds the ALJ acted properly and

within his discretion by choosing to hold the record open, at

Plaintiff’s request, giving Plaintiff the opportunity to provide

additional evidence to support her allegations.

     In any event, even assuming arguendo that the ALJ erred at

step two by finding Plaintiff’s PCOS was nonsevere, the Court finds


                                           16
that   error   would    be    harmless    because    the    ALJ     continued   the

sequential analysis. “Courts have developed a specialized variant

of harmless-error analysis with respect to Step 2 severity errors

in social security proceedings.... [W]hen an administrative law

judge identifies some severe impairments at Step 2, and then

proceeds through [the] sequential evaluation on the basis of [the]

combined effects of all impairments, including those erroneously

found to be non-severe, an error in failing to identify all severe

impairments     at     Step    2   is     harmless.”       Snyder       v.   Colvin,

No. 5:13-CV-585 GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8,

2014); see also Reices-Colon v. Astrue, 523 F. App’x 796, 798

(2d Cir. 2013) (step two error was harmless where all of the

claimant’s     conditions     “were     considered   during       the    subsequent

steps”). “Specifically, when functional effects of impairments

erroneously determined to be non-severe at Step 2 are, nonetheless,

fully considered and factored into subsequent residual functional

capacity assessments, a reviewing court can confidently conclude

that the same result would have been reached absent the error.”

Snyder, 2014 WL 3107962 at *5.

       The ALJ continued the sequential analysis past step two and

included a discussion of Plaintiff’s medical workups related to

ovarian cysts, infertility, and general abdominal pain beginning in

late 2014 and extending into late 2016. T. 925. Furthermore,

Plaintiff gave “significant” weight to the consultative opinion of


                                         17
Dr. Gomez, who included Plaintiff’s reported history of PCOS in her

diagnoses    and    presumably        took    any     related    symptoms      into

consideration when forming her opinion of Plaintiff’s functional

limitations. See T. 926 referring to T. 1128-32.

     Plaintiff     has    not   met   her    burden    of   demonstrating      PCOS

significantly limited her ability to engage in basic work-related

activities during the closed period, as required by 20 C.F.R.

§404.1522(a). Furthermore, Plaintiff has also failed to demonstrate

that the ALJ’s omission of PCOS as a severe impairment during the

closed    period   at    step   two   had    any    meaningful   impact   on    the

remainder of his analysis, or that explicitly finding Plaintiff’s

PCOS severe at step two would have resulted in a different outcome.

See Poles v. Berryhill, No. 17cv6189(MAT), 2018 WL 1471884, at *3

(W.D.N.Y. Mar. 26, 2018) (any error at step two was harmless and

did not necessitate remand where plaintiff failed to demonstrate

the ALJ’s omission of her impairments had any meaningful impact on

the remainder of the ALJ’s analysis). Accordingly, the Court finds

no error in the ALJ’s evaluation of Plaintiff’s PCOS at step two.

     B.     The ALJ Properly           Considered      Plaintiff’s    Treatment
            Decisions

     Plaintiff also suggests that the ALJ may have had a bias

against her gynecological impairments and that he held Plaintiff’s

attempts to become pregnant against her. In particular, Plaintiff

contends the ALJ improperly faulted her for opting against getting

a cortisone injection for her shoulder pain when she was trying to

                                        18
conceive, and further erred by failing to consider Plaintiff’s

treatment      for    abdominal      pain,      which     she    argues     is    directly

connected to her PCOS, as “significant” treatment. The Court finds

Plaintiff’s argument without merit.

      To show bias resulting in the denial of a fair hearing, a

claimant must show that the ALJ exhibited a “deep-seated favoritism

or   antagonism       that   would       make    a   fair      judgment    impossible.”

Whitfield v. Astrue, 476 F. App’x 408, 409 (2d Cir. April 19, 2012)

(quoting Reddy v. Commodity Futures Trading Comm’n, 191 F.3d 109,

119-20 (2d Cir. 1999)). Plaintiff has failed to make such a showing

here.

      In   his    decision,        the   ALJ     noted    Plaintiff’s       August    2010

discussion       with    orthopedic       surgeon        Dr.    Vigna,     in    which   he

“encouraged” Plaintiff to get pregnant if she so wished, noting

that it “may actually improve her back pain.” T. 923 referring to

T. 335. The ALJ then reasoned that Dr. Vigna’s statement suggested

Plaintiff’s back symptoms were not causing significant functional

deficits at that time. At a later point in the decision, the ALJ

noted   that     in     February    2014,       Plaintiff       declined    a    cortisone

injection or surgical referral for her shoulder pain because she

was “attempting to get pregnant.” T. 925 referring to T. 1164. The

ALJ further noted that while “[o]ne cannot be compelled to undergo

treatment,”      he     “considered      her     lack    of    significant       treatment

combined with         unremarkable       laboratory       diagnostic       and    clinical


                                            19
testing [as] contrasting with her subjective reports.” T. 925. This

assessment   was   made   in   the   context   of    Plaintiff’s   shoulder

impairment and the limitations associated with it.

     The Court finds that it was appropriate for the ALJ to

consider Plaintiff’s decision to forgo cortisone injections and

further surgery, regardless of the reason, in addition to her

repeated unremarkable clinical findings, in the context of her

functional limitations. The Court also finds no error in the ALJ’s

interpretation     of   Dr.   Vigna’s   suggestion    that   pregnancy   may

actually improve Plaintiff’s back pain. See Amoroso v. Colvin,

No. 13-CV-5115 SJF, 2015 WL 5794226, at *10 (E.D.N.Y. Sept. 30,

2015) (ALJ “properly considered [claimant’s] daily activities . .

. and her ‘conservative’ treatment . . . which both suggest that

she is capable of performing sedentary work”). Furthermore, the

Court finds Plaintiff has failed to demonstrate any showing of bias

on the ALJ’s part. Instead, the Court finds the ALJ’s decision

reflects that he carefully considered the record as a whole,

weighed conflicting evidence, and supported his conclusions with

substantial evidence.

     For all the foregoing reasons, the Court finds that the ALJ

properly evaluated Plaintiff’s PCOS and accordingly finds that

remand is not warranted on this basis.




                                     20
III. The ALJ Properly Assessed Plaintiff’s Credibility

       Lastly, Plaintiff argues that the ALJ erred in his evaluation

of    Plaintiff’s       subjective     complaints.      Specifically,        Plaintiff

contends the ALJ’s credibility finding was negatively affected by:

(1) the ALJ’s failure to properly develop the record; and (2) the

ALJ’s   factually       inaccurate      and     possibly      biased    evaluation    of

Plaintiff’s PCOS.

       As an initial point, the Court notes that an ALJ’s credibility

assessment is entitled to deference. “Because the ALJ has the

benefit of directly observing a claimant’s demeanor and other

indicia     of    credibility,    his      decision     to    discredit    subjective

testimony is entitled to deference and may not be disturbed on

review if his disability determination is supported by substantial

evidence.” Hargrave v. Colvin, No. 12-CV-6308 (MAT), 2014 WL

3572427,     at    *5   (W.D.N.Y.      July     21,   2014)    (internal     quotation

omitted). For the reasons set forth below, the Court finds that the

ALJ’s credibility assessment was reasonable and consistent with the

record.

       In   his    decision,     the    ALJ     found    that    while     Plaintiff’s

medically determinable impairments could reasonably be expected to

produce     her    alleged   symptoms,        her     statements       concerning    the

intensity, persistence and limiting effects of these symptoms were

not   entirely      consistent      with    the     medical     evidence    and   other

evidence in the record. T. 922. The ALJ noted that Plaintiff had a


                                           21
multitude of evaluations for her left shoulder and responded well

to her two shoulder surgeries, generally received conservative

care, and had few clinical abnormalities even during heightened

periods of symptomatology. T. 926. He further noted that in making

his RFC finding, he afforded extreme deference to Plaintiff’s

subjective complaints and considered the record in the light most

favorable   to   Plaintiff.    Id.   The   ALJ   afforded   “great”   and

“significant” weight to the two medical source statements of record

-   functional   assessments   provided    by    consultative   examiners

Dr. John Schwab and Dr. Marisela Gomez, respectively. T. 926. These

were all appropriate factors for the ALJ to consider when making

his credibility finding. See Heagney-O’Hara v. Commissioner of

Social Sec., 646 F. App’x 123, 126 (2d Cir. April 21, 2016) (“An

ALJ is required to consider a variety of factors when assessing a

claimant’s credibility, including whether the claimant has received

treatment, other than medication, to relieve her symptoms) (citing

20 C.F.R. § 404.1529(c)(3)(v)).

      The Court finds the ALJ’s determination that Plaintiff’s

functional limitations relating to her shoulder pain were limited

in severity and were primarily during periods of post-surgery

rehabilitation are well-supported by the medical evidence and

further support his credibility finding. Plaintiff underwent two

shoulder surgeries following a 2009 automobile accident; the first

in February 2011 and the second in August 2012. T. 923. The ALJ


                                     22
noted that primary care notes prior to Plaintiff’s first surgery

referenced relatively intact clinical testing and that Plaintiff

had undergone a course of physical therapy between June 2010 and

January 2011. Id. Following Plaintiff’s February 2011 arthroscopy

with subacromial decompression, acromioplasty, and rotator cuff

debridement, Plaintiff reported her overall condition had improved,

including a greater range of motion and less pain. T. 233. The ALJ

noted   that    by   May   2011,     Plaintiff     reportedly      skipped    any

significant formal physical therapy and instead was “improving with

an at home program of her own.” T. 923. At that time, physician’s

assistant Tara L. Tutwiler opined Plaintiff was “able to return to

work with the light duty restrictions” of no repetitive lifting,

pushing, or     pulling    greater    than     10 pounds     and   with   limited

overhead activity. T. 923 referring to T. 394. Plaintiff complained

of   shoulder   pain   again   in    October     2011   to   her   primary   care

physician, who noted diffuse left shoulder tenderness and “mild”

mid back tenderness. T. 924 referring to T. 305-08.

      In April 2012, Plaintiff established specialized care with

Excelsior Orthopaedics. T. 542. She was diagnosed with impingement

syndrome and given a subacromial Lidocaine injection. T. 544. On

August 21, 2012, Plaintiff underwent a second arthroscopy with

subacromial     decompression.       At    her   follow-up     appointment     on

August 28, 2012, Plaintiff reported she was “doing well” and her

pain was under control with medication. Plaintiff reported she had


                                          23
stopped wearing her sling three days prior. T. 564. The ALJ noted

that by October 2012, Plaintiff had a full range of motion in her

left shoulder and appeared to be opting for at-home exercises

instead of physical therapy. T. 925. Follow-up notes from January

2013   record    Plaintiff’s   subjective   reports   of   50-60   percent

improvement from her second surgery and that she complained of only

“mild” pain in the shoulder. The ALJ also noted that her provider

recommended     massage   therapy.   Id. Plaintiff    continued sporadic

treatment with Excelsior Orthopaedics into February 2014. She

repeatedly denied numbness, tremor, cramping, stiffness, swelling,

or weakness. T. 925 referring to T. 1146, 1149, 1155. Furthermore,

her examination findings reported full range of motion and full

strength in her left shoulder in January 2014. T. 1159.

       In sum, the Court finds that Plaintiff’s treatment history,

clinical findings, and demonstrated improvement of her symptoms

support the ALJ’s ultimate credibility finding. Furthermore, this

Court has found the ALJ fulfilled his duty to develop the record

and properly evaluated all of Plaintiff’s medical symptoms and

impairments at step two. Accordingly, for all of the reasons set

forth above, the Court finds no error in the ALJ’s finding that

Plaintiff’s statements regarding the intensity, persistence, and

limiting effects of her symptoms were not fully credible and thus

finds that remand is not warranted on this basis.




                                     24
                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 11) is denied, and the Commissioner’s

motion for judgment on the pleadings (Docket No. 17) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                S/Michael A. Telesca

                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    March 20, 2019
          Rochester, New York




                                 25
